Citation Nr: 0735842	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Good Samaritan Hospital in 
Seattle, Washington, from October 22 to October 24, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Seattle, Washington.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2006 and a video hearing before 
the undersigned in April 2007.  Transcripts of the hearings 
are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran has not been sent a letter informing him of the 
above information concerning his claim for entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at Good Samaritan Hospital in Seattle, Washington, 
from October 22 to October 24, 2000.  Therefore, a remand is 
necessary in order to correct this deficiency.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing him 
about the information and evidence not of 
record that is necessary to substantiate his 
claim for entitlement to payment or 
reimbursement of unauthorized medical 
expenses; about the information and evidence 
that VA will seek to provide; about the 
information and evidence he is expected to 
provide; and request that he provide any 
evidence in his possession that pertains to 
the claim.  A copy of this letter must be 
incorporated into the claims folder.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



